Citation Nr: 1434582	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  08-23 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for post-operative residuals of incisional hernias since June 1, 2007. 

2.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD) for the period since April 10, 2007. 

3.  Entitlement to an initial compensable evaluation for post-operative residuals of hypofunctioning of the gall bladder for the period since April 10, 2007. 

4.  Entitlement to an initial compensable evaluation for post-operative residuals of lacerated spleen for the period since April 10, 2007.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from April 2002 to August 2006. 

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision by the RO in Huntington, West Virginia.  In pertinent part, a March 2007 rating decision granted service connection for incisional hernias with an initial 20 percent rating, GERD with an initial 10 percent rating, and hypofunctioning gall bladder and a spleen injury, both with initial noncompensable ratings.  All of the allowances and initial ratings were effective August 2006.  The Veteran appealed the initial ratings, along with a variety of other claims arising from other rating decisions.  

The Board issued a June 2011 decision denying the Veteran's other claims and the initial ratings for incisional hernias, GERD, hypofunctioning gall bladder, and a spleen injury prior to April 10, 2007.  The Veteran did not appeal the June 2011 Board decision.  The initial ratings for incisional hernias, GERD, hypofunctioning gall bladder, and a spleen injury since April 10, 2007, were remanded for additional development.  While on remand, a temporary 100 percent rating for surgical convalescence was assigned for the incisional hernia from April 10 to May 31, 2007, with the initial 20 percent rating resumed as of June 1, 2007.  See September 2012 Rating Decision.  The remanded issues return for appellate consideration.

The Veteran is presently in receipt of a total disability rating based on individual unemployability (TDIU) on the basis of all his service-connected disabilities.  Entitlement to a TDIU may also be a component of individual increased rating appeals, but this theory has not been presented to the Board as a component of the rating claims on appeal here, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  



FINDINGS OF FACT

1.  For the period on and after June 1, 2007, the Veteran's post-operative incisional hernia residuals have not manifested as large and not well supported by a belt under ordinary conditions. 

2.  For the period on and after April 10, 2007, the Veteran's gastroesophageal reflux disease did not manifest with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 

3.  For the period on and after April 10, 2007, the Veteran's gall bladder injury residuals have not manifested with peritoneal adhesions of moderate severity. 

4.  For the period on and after April 10, 2007, there is no evidence of active spleen residuals.


CONCLUSIONS OF LAW

1.  For the period on and after June 1, 2007, the requirements for an initial evaluation higher than 20 percent for the post-operative residuals of an incisional hernia are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7339 (2013). 

2.  For the period on and after April 10, 2007, the requirements for an initial evaluation higher than 10 percent for gastroesophageal reflux disease are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2013). 

3.  The requirements for an initial compensable evaluation higher for gall bladder injury residuals for the period on and after April 10, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7317 (2013). 

4.  The requirements for an initial compensable evaluation for spleen injury residuals for the period on and after April 10, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.117, Diagnostic Code 7707 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's appeals for increased initial ratings.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).

The initial rating appeals arise from granted claims of service connection.  A December 2006 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's original service connection claims in March 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  The RO awarded service connection for the incisional hernias, GERD, and spleen injury although the disabilities had not been specifically claimed.  The incisional hernia was due to treatment for the claimed gall bladder injury; the Board finds that the timely and adequate notice for the gall bladder injury reasonably encompassed the incisional hernias.  The Veteran also filed a claim for service connection for a pancreas injury, which the RO determined to in fact be a spleen injury.  The December 2006 notice was timely and adequate as to the claimed pancreas injury; the Board finds that notice to encompass the spleen injury residuals claim.  Finally, the GERD was incidentally discovered during the January 2007 VA examination.  The December 2006 letter had the correct content and timing to address the GERD, had it been known at the time the letter was dispatched.  The Veteran did not object to the notice provided in his July 2007 Notice of Disagreement.  The June 2008 Statement of the Case as to the GERD issue contained a complete copy of 38 C.F.R. § 3.159, which describes the duties to notify and assist in full.  Although not timely, the Veteran was provided adequate notice in June 2008 and has had six years to respond with additional argument and evidence.  His July 2008 VA Form 9 includes specific statements regarding the GERD claim that reflects actual knowledge of the forms of assistance VA will provide and what is necessary to substantiate his claim.  The Board concludes that any notice error was harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  The Board associated the Veteran's VA vocational rehabilitation and employment services records with the claims file in 2014.  These records were in VA possession in September 2012 and were, therefore, in the constructive possession of the Appeals Management Center (AMC) when the claims were readjudicated in September 2012.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board has reviewed the records and they do not describe the symptoms or functional impact of the disabilities on appeal.  Thus, they are not pertinent.  In light of the foregoing, no prejudice comes to the Veteran from the Board's consideration of these records.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of a veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In this case, however, the Veteran failed to report for a scheduled VA examination on June 24, 2011.  The Veteran was notified that the examination had been scheduled yet failed to appear.  The Clarksburg VA Medical Center entered a note into the record that the facility had attempted to contact the Veteran by telephone, but the telephone number was disconnected.  The Veteran's mailing address had not changed from the Board's June 2011 remand.  The same address is listed in the examination request sent to the Clarksburg VA Medical Center.  His address is listed as the same in an August 2011 report of contact.  The Veteran has not offered cause for his failure to report for the scheduled examination.  Given his failure to report for examination, the lack of good cause, and the appeals from service connection claims, the Board must decide the appeal based on the evidence of record.  38 C.F.R. § 3.655(b) (2013).  

The Board remanded the claims in June 2011 so that VA could obtain additional treatment records, provide the Veteran with a VA examination, and explain the consequences of failing to report for a VA examination.  The AMC conducted development pursuant to the June 2011 remand.  The AMC sent a June 2011 letter requesting that he provide the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated the Veteran for disabilities involving the digestive system since April 1, 2007, to include incisional hernias, gastroesophageal reflux disease, gall bladder, or spleen symptoms.  The Veteran did not respond to this letter.  The AMC could undertake no additional development in accordance with this instruction.  The AMC did obtain the Veteran's VA treatment records through September 2012 pertaining to the disabilities on appeal.  As discussed, the Veteran failed to report without good cause for a VA examination in June 2011.  Finally, the June 2011 letter explained the consequences for failing to attend the examination.  The Board finds that the AMC complied substantially with June 2011 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

II. Disability Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

As will be discussed at greater length below, the disabilities on appeal concern the digestive and hemic and lymphatic systems, the functional impairments of which can overlap for ratings purposes.  There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113. 

As noted in the Introduction, the March 2007 rating decision granted service connection for incisional hernias, gastroesophageal reflux disease, hypofunctioning gall bladder, and residuals of a lacerated spleen.  The RO assigned ratings for these disabilities under Diagnostic Codes 7339, 7346, 7317, and 7707. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

As discussed, the Veteran failed to report for a VA examination to provide recent evidence pertinent to these appeals.  In such instances, the Board must rely on the most recent evaluations in rating the disabilities on appeal.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  In this case, the Board will consider the January 2007 VA examination report even though it occurred prior to the periods on appeal.  Id.  

a. Incisional Hernia

The RO assigned the initial 20 percent rating under Diagnostic Code 7339, postoperative ventral hernia.  These codes provide for a 20 percent rating for a small ventral hernia not well supported by a belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of the abdominal wall and indication for a supporting belt.  A 40 percent rating is assigned for a large ventral hernia not well supported by a belt under ordinary conditions.  Id.  

As discussed in the June 2011 Board decision, the January 2007 VA examination report notes the Veteran sustained a small laceration of his spleen in the accident, which was revealed by an exploratory laparotomy.  He also had an inferior vena cava filter placed for deep venous thrombosis prophylaxis.  The Veteran reported that he had gained some weight since his separation from active service, and he denied having experienced any nausea, vomiting, diarrhea, or constipation.  He did tell the examiner that he had bad heartburn all of the time, and he had reflux, but he had not undergone any testing for those symptoms.  The Veteran also denied dysphagia, hematemesis, hematochezia, or melena, as well as some occasional right upper quadrant tenderness that he blamed on his gall bladder.  He had noted that he had been told that his gall bladder would eventually have to be removed. 

Physical examination revealed an incisional hernia from the exploratory laparotomy.  It was slightly tender but reducible.  The examiner noted it had been evaluated by VA surgeons who planned to repair it.  Physical examination of the abdomen revealed it to be soft and nontender.  Both hernias were reducible, and bowel sounds were present in all four quadrants.  There were no palpable masses or organomegaly. 

The Veteran underwent surgical repair of the hernia on April 10, 2007 with the placement of a mesh.  The Veteran was seen at a May 2007 surgical follow-up visit.  The surgeon indicated that the Veteran was doing well with improving abdominal wall discomfort and no bulges.  There was no evidence of recurrence of the hernia.  As discussed in the Introduction, the Veteran received a temporary total rating for surgical convalescence from April 10 to May 31, 2007.  

The record regarding the incisional hernia is sparse after May 2007.  An August 2, 2007 VA primary care note indicates that the Veteran reported some pain around the surgery site when twisting or moving a certain way.  On physical examination, the Veteran's abdomen was soft and nontender, except for the healed surgical site.  The Veteran reported abdominal pain during a February 2008 VA psychiatric examination.  Later, incidental physical examinations indicate that the Veteran's abdomen was soft, without mention of pain at the surgery site or on movement or protrusions or bulges.  See, e.g., October 2009 VA Emergency Department Provider Note; June 2009, January and July 2010 VA Physician's Assistant Notes.  

The Veteran has not provided a lay description of his hernia manifestations for the period on and after June 1, 2007.  At best, his July 2007 Notice of Disagreement repeats the rating criteria for a 40 percent rating.  In his July 2008 VA Form 9, he asserted without explanation that the January 2007 VA examination was inadequate and that he should receive at least a 40 percent rating.  Generic statements such as these are not probative.  

The objective findings on clinical examination and those contained in the limited record on and after June 1, 2007 did not include any of the findings that would meet or approximate the criteria for a 40 percent rating.  The examiner noted clearly that the Veteran's incisional hernias were reducible and corrective surgery was planned.  There is no indication that the hernias, as they appeared at the January 2007 examination or in the postoperative VA treatment records from 2007 to 2010, were large and not well supported by a belt under ordinary conditions.  Therefore, for the period on and after June 1, 2007, the Board finds the Veteran's incisional hernias more nearly approximated the assigned 20 percent rating.  38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7339. 

b. GERD

The March 2007 rating decision reflects that the RO evaluated the Veteran's GERD analogously to hiatal hernia under Diagnostic Code 7346.  See 38 C.F.R. §§ 4.20, 4.114.  These codes provide that, a hiatal hernia with symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health is assigned a 30 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.  With two or more of the symptoms for the 30 percent rating of less severity, a 10 percent rating is warranted.  Id. 

The January 2007 VA examination report notes the Veteran reported that he had gained some weight since his separation from active service, and he denied having experienced any nausea, vomiting, diarrhea, or constipation.  He did tell the examiner that he had bad heartburn all of the time, and he had reflux, but he had not undergone any testing for those symptoms.  The Veteran also denied dysphagia, hematemesis, hematochezia, or melena.  Physical examination was as set forth above in the discussion of the Veteran's incisional hernia and is incorporated here by reference.  

The remaining record does not suggest that the Veteran has accompanied by substernal or arm or shoulder pain as a result of his GERD.  The Veteran was seen at a VA emergency room visit in October 2009.  The Veteran had not eaten for several days due to illness and had eaten for the first time the previous day.  He reported sharp pains around the lower abdomen with gas since the previous day.  The Veteran indicated that his bowel movements were normal and denied nausea and vomiting.  An August 2007 VA Nursing Emergency Department note and June 2009 and May 2012 VA Physician's Assistant Notes indicate that the Veteran was on medication for his GERD.  No complaints related to the GERD were recorded.  

The preponderance of the evidence shows that, although the Veteran has epigastric distress, to include reflux, he has not manifested any of the other symptoms of the rating criteria of the 30 percent rating, to include the absence of substernal or arm or shoulder pain.  Further, the evidence shows the Veteran's reported symptoms have not been productive of considerable impairment of health.  Thus, the Board finds that, for the period on and after April 10, 2007, the Veteran's gastroesophageal reflux disease more nearly approximated the assigned 10 percent rating.  38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7346. 

c. Gall Bladder and Spleen

The March 2007 rating decision assigned noncompensable ratings for both disorders and assigned Diagnostic Code 7317 for the gall bladder residuals, and 7707 for the spleen.  See 38 C.F.R. §§ 4.114, 4.117.  Diagnostic Code 7317 provides that gall bladder injury residuals are rated as peritoneal adhesions under Diagnostic Code 7301.  A 10 percent evaluation is assignable when there are moderate pulling pain on attempting work or aggravated by movements of the body; or, occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension adhesions of the peritoneum which involve recurring episodes of severe symptoms two or three times yearly averaging 10 days in duration; or with continuous moderate manifestations.  38 C.F.R. § 4.114, DC 7301.  Mild symptoms are rated noncompensable.  Id.  In contrast, under DC 7707, healed injuries of the spleen are to be rated on any residuals.  38 C.F.R. § 4.117.

The January 2007 examination report notes that the exploratory laparotomy revealed the Veteran's spleen was oozing.  It was packed to allow time for the bleeding to stop, then the packing was removed, and there was no evidence of further bleeding.  An inferior vena cava filter was placed for deep venous thrombosis.  An April 2006 right upper quadrant ultrasound showed gall bladder sludge.  The Veteran reported that he was told that his gall bladder would eventually have to be moved. 

The examination report notes that the Veteran only reported tenderness in his right upper quadrant.  He did not complain of any of the criteria listed for a 10 percent rating.  The examination report notes that an abdominal computed tomography scan without contrast showed the gall bladder and spleen were unremarkable.  The examiner rendered a diagnosis of hypofunctioning gall bladder.  

In light of the above, the Board finds the preponderance of the evidence demonstrates that there are no active residuals to rate of either injury to the gall bladder or spleen.  The Board concludes that initial compensable evaluations are not warranted for either disability for the period on and after April 10, 2007.  38 C.F.R. §§ 4.1, 4.7, 4.114, 4.117, Diagnostic Codes 7317, 7707. 

d. Additional Considerations

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board remanded to evaluate the possibility of staged ratings.  As reflected in the discussion above, the Board concludes that the criteria for initial ratings in excess of those assigned have not been met for any portion of the period on appeal for each of the disabilities presently on appeal.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  Id.  

As to the incisional hernia, the Veteran had corrective surgery in April 2007 with apparently good results.  The only lingering complaint was incisional site pain which is not expressly anticipated by the ratings schedule.  See 38 C.F.R. § 4.114, DC 7339.  Thus, the ratings schedule may not reasonably describe the Veteran's disability level.  The Board finds, however, that the evidence regarding the hernia does not reflect "other related factors" of an exceptional disability picture.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his hernia disability has caused him to miss work or has resulted in any hospitalizations during the instant period of appellate review.  His April 10, 2007 surgery occurred before June 1, 2007, the period remaining for consideration on appeal.  The Board finds, therefore, that the Veteran's service-connected incisional hernia disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, the second Thun step is not met and referral is not warranted.

As to the GERD, the Veteran reported heartburn and reflux at the January 2007 VA examination.  This matches the schedular criteria of epigastric distress with dysphagia, pyrosis, and regurgitation.  The Board has also found that there are no active residuals of the gall bladder and spleen injuries; thus, there are no symptoms or functional impairment left uncompensated by the ratings schedule for the GERD, gall bladder, or spleen disabilities.  The available schedular evaluations reasonably describe the service-connected disabilities; thus, the schedular evaluations are adequate to rate the Veteran's disabilities.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial evaluation in excess of 20 percent for post-operative residuals of incisional hernias since June 1, 2007, is denied. 

Entitlement to an initial evaluation in excess of 10 percent for GERD for the period since April 10, 2007, is denied. 

Entitlement to an initial compensable evaluation for post-operative residuals of hypofunctioning of the gall bladder for the period since April 10, 2007, is denied. 

Entitlement to an initial compensable evaluation for post-operative residuals of lacerated spleen for the period since April 10, 2007, is denied.




____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


